


Exhibit 10.43

 

HEMACARE CORPORATION

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the Agreement), dated as of March 24,  2009 is
made and effective as of the date set forth in Section 14 of the Agreement, by
and between HemaCare Corporation, a California corporation (the Corporation),
and John Doumitt, a director and/or officer of the Corporation (the Indemnitee).

 

RECITALS

 

A.            The Corporation and the Indemnitee recognize that the present
state of the law relating to director and officer liability is too uncertain to
provide the Corporation’s directors and officers with adequate and reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed as a result of
performing their duties for the Corporation;

 

B.            The Corporation and the Indemnitee are aware of the substantial
growth in the number of lawsuits filed against corporate directors and officers
in connection with their activities in such capacities and by reason of their
status as such;

 

C.            The Corporation and the Indemnitee recognize that the cost of
defending against such lawsuits, whether or not meritorious, is typically beyond
the financial resources of most directors and officers of the Corporation;

 

D.            The Corporation and the Indemnitee recognize that the legal risks
and potential liabilities, and the threat thereof, associated with proceedings
filed against the directors and officers of the Corporation bear no reasonable
relationship to the amount of compensation received by the Corporation’s
directors and officers;

 

E.             The Corporation, after reasonable investigation prior to the date
hereof, has determined that the liability insurance coverage available to the
Corporation as of the date hereof is inadequate, unreasonably expensive or
both.  The Corporation believes, therefore, that the interest of the
Corporation’s stockholders would be best served by a combination of
(i) insurance, as provided in Section 8 below, and (ii) a contract with its
directors and officers, including the Indemnitee, to indemnify them to the
fullest extent permitted by law (as in effect on the date hereof, or, to the
extent any amendment may expand such permitted indemnification, as hereafter in
effect) against personal liability for actions taken in the performance of their
duties to the Corporation;

 

F.             The Corporation’s Articles of Incorporation and Bylaws authorize
the indemnification of the directors and officers of the Corporation, subject to
the limitations set forth in Section 317 of the California Corporations Code;

 

1

--------------------------------------------------------------------------------


 

G.            The Board of Directors of the Corporation has concluded that, to
retain and attract talented and experienced individuals to serve as directors
and officers of the Corporation and to encourage such individuals to take the
business risks necessary for the success of the Corporation, it is necessary for
the Corporation to contractually indemnify its directors and officers, and to
assume for itself liability for expenses and damages in connection with certain
claims against such directors and officers in connection with their service to
the Corporation, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Corporation and
its stockholders;

 

H.            The Corporation desires and has requested the Indemnitee to serve
or continue to serve as a director or officer of the Corporation, free from
undue concern for the risks and potential liabilities associated with such
services to the Corporation; and

 

I.              The Indemnitee is willing to serve, or continue to serve, the
Corporation, provided, and on the expressed condition, that he is furnished with
the indemnification provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, the Corporation and Indemnitee agree as follows:

 

1.             Definitions.

 

a.             “Expenses” means, for the purposes of this Agreement, all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, any fees and disbursements of Indemnitee’s counsel, accountants and
other experts and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, preparation, defense or
appeal of a Proceeding; provided, however, that Expenses shall not include
judgments, fines, penalties or amounts paid in settlement of a Proceeding.

 

b.             “Other enterprise” includes, for the purposes of this Agreement,
employee benefit plans; references to “fines” includes any excise taxes assessed
on Indemnitee with respect to an employee benefit plan; and references to
“serving at the request of the Corporation”  includes any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Corporation” as referred to in this Agreement.

 

c.             “Proceeding” means, for the purposes of this Agreement, any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action brought by or in
the right of the Corporation) in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director or officer of the Corporation, by reason of any action taken by

 

2

--------------------------------------------------------------------------------


 

Indemnitee or of any inaction on Indemnitee’s part while acting as such director
or officer or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, or was a director and/or officer of the foreign or domestic
corporation which was a predecessor corporation to the Corporation or of another
enterprise at the request of such predecessor corporation, whether or not
Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

 

2.             Agreement to Serve.  In consideration of the protection afforded
by this Agreement, if Indemnitee is a director of the Corporation, Indemnitee
agrees to serve at least for the balance of the current term as a director and
not to resign voluntarily during such period without the written consent of a
majority of the Board of Directors.  If Indemnitee is an officer of the
corporation not serving under an employment contract, Indemnitee agrees to serve
in such capacity at least for the balance of the current fiscal year of the
Corporation and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors.  Following the applicable
period set forth above, Indemnitee agrees to serve or continue to serve in such
capacity as a director or officer of the Corporation to the best of his or her
abilities at the will of the Corporation or under separate contract, if such
contract exists, for so long as Indemnitee is duly elected or appointed and
qualified or until such time as Indemnitee tenders his or her resignation in
writing.  Nothing contained in this Agreement is intended to create in
Indemnitee any right to continued employment.

 

3.             Indemnification.

 

a.             Third Party Proceedings.  The Corporation shall indemnify
Indemnitee against Expenses, judgments, fines, penalties or amounts paid in
settlement (if the settlement is approved in advance by the Corporation)
actually and reasonably incurred by Indemnitee in connection with a Proceeding
(other than a Proceeding by or in the right of the Corporation) if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.  The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal Proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

b.             Proceedings by or in the Right of the Corporation.  To the
fullest extent permitted by law, the Corporation shall indemnify Indemnitee
against Expenses and amounts paid in settlement, actually and reasonably
incurred by Indemnitee in connection with a Proceeding by or in the right of the
Corporation to procure a judgment in its favor if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation.  Notwithstanding the foregoing, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged liable to the Corporation

 

3

--------------------------------------------------------------------------------


 

unless and only to the extent that the state court of California or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Court of Chancery or such other court deems proper.

 

c.             Scope.  Notwithstanding any other provision of this Agreement but
subject to Section 13(b), the Corporation shall indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by other provisions of this Agreement, the
Corporation’s Articles of Incorporation, the Corporation’s Bylaws or by statute.
The Corporation also acknowledges that it is the intent of the parties that this
Agreement applies to the Corporation as well as any of its subsidiaries.

 

4.             Determination of Right to Indemnification.  Upon receipt of a
written claim addressed to the Board of Directors for indemnification pursuant
to Section 3, the Corporation shall determine by any of the methods set forth in
Section 317 of the California Corporations Code whether Indemnitee has met the
applicable standards of conduct which make it permissible under applicable law
to indemnify Indemnitee.  If a claim under Section 3 is not paid in full by the
Corporation within thirty (30) days after such written claim has been received
by the Corporation or if applicable, whatever time is reasonably necessary for
the Corporation to complete the investigation contemplated in Section 3 of this
Agreement, the Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim.  The Indemnitee’s
Expenses incurred in connection with successfully establishing his or her right
to indemnification or advances, in whole or in part, in any such Proceeding
shall also be indemnified by the Corporation.  Neither the failure of the
Corporation (including its Board of Directors, independent legal counsel, or its
stockholders) to make a determination prior to the commencement of such action
that indemnification of the Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct under applicable law, nor
an actual determination by the Corporation (including its Board of Directors,
independent legal counsel or its stockholders) that the Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has not met the applicable standard of conduct.  The Corporation shall have the
burden of proof concerning whether the Indemnitee has or has not met the
applicable standard of conduct.

 

5.             Advancement and Repayment of Expenses.

 

a.             Proceedings.  The Expenses incurred by Indemnitee in defending
and investigating any Proceeding shall be paid by the Corporation in advance of
the final disposition of such Proceeding within thirty (30) days after receiving
from Indemnitee the copies of invoices presented to Indemnitee for such
Expenses, if Indemnitee shall provide an undertaking to the Corporation to repay
such amount to the extent it is ultimately determined that Indemnitee is not
entitled to indemnification.  In determining whether or not to make an advance
hereunder, the ability of Indemnitee to repay shall not be a factor. 
Notwithstanding the foregoing, in a proceeding brought by the Corporation
directly, in its own right (as distinguished from an action bought derivatively
or by any receiver or trustee), the Corporation shall not be required to make
the advances called for hereby if the Board of Directors determines, in its sole
discretion, that it does not appear that

 

4

--------------------------------------------------------------------------------


 

Indemnitee has met the standards of conduct which make it permissible under
applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Corporation and its stockholders.

 

b.             Mandatory Payment of Expenses.   To the extent that Indemnitee
has been successful on the merits, in defense of any action, suit, or proceeding
referred to in Section 3 hereof or in defense of any claim, issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

 

6.             Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Corporation
of some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by Indemnitee in the investigation, defense, settlement or
appeal of a Proceeding, but is not entitled to indemnification or advancement of
the total amount thereof, the Corporation shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.

 

7.             Notice to Corporation by Indemnitee.  Indemnitee shall notify the
Corporation in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided that any delay in so
notifying Corporation shall not constitute a waiver by Indemnitee of his or her
rights hereunder.  The written notification to the Corporation shall be
addressed to the Board of Directors and shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed by any state or federal regulatory
agency or with the court in which the Proceeding is pending.  In addition,
Indemnitee shall give the Corporation such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

 

8.             Maintenance of Liability Insurance.

 

a.             The Corporation hereby agrees that so long as Indemnitee shall
continue to serve as a director or officer of the Corporation and thereafter so
long as Indemnitee shall be subject to any possible Proceeding, the Corporation
shall obtain and maintain in full force and effect directors’ and officers’
liability insurance (“D&O Insurance”) under the following terms and conditions.

 

b.             The terms and conditions of any policy of D&O Insurance shall,
unless waived by the Board of Directors, include all of the following:  the
insuring agreement shall cover any alleged failure or breach of performance by
the officer or director, to the maximum extent permitted by applicable law and
this Agreement; the deductible amount shall be no more than One Hundred Thousand
Dollars ($100,000), which deductible shall be paid by the Corporation; the
policy shall contain a severability clause such that the action or inaction of
one or more directors or officers will not deprive the remaining officers and
directors of coverage; and the policy may be written on a claims made basis.

 

5

--------------------------------------------------------------------------------


 

c.             The Board of Directors shall not waive coverage for any prior
director or officer, without notifying such prior director or officer of such
waiver, for at least three years following the termination of such person as a
director or officer of the Corporation.

 

d.             Unless changed by resolution of the Board of Directors, the face
amount of the policy shall be no less than Four Million Dollars ($4,000,000) for
each claim and Four Million Dollars ($4,000,000) annual aggregate and, if
practicable, such policy shall contain no SEC exclusion.  In the event that
available limits are reduced in any policy year to less than Three Million
Dollars ($3,000,000) by reason of claims paid or expenses incurred, the
Corporation shall purchase additional coverage so that the available limits will
be reinstated to Four Million Dollars ($4,000,000) unless the Board of Directors
determines in good faith that the premium costs for such additional insurance
are disproportionate to the amount of such additional coverage.

 

e.             The insurance company or companies selected by the Corporation
for the issuance of the D&O Insurance required by this Section 8 shall be
subject to the approval of the Board of Directors.

 

f.              If, at the time of the receipt of a notice of a claim pursuant
to Section 7 hereof, the Corporation has D&O Insurance in effect, the
Corporation shall give prompt notice of the commencement of such claim to the
insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

 

g.             The obligation of the Corporation to indemnify the Indemnitee
under this Agreement shall be secondary to all valid and collectable insurance
purchased by the Corporation which shall be primary.

 

9.             Defense of Claim.  In the event that the Corporation shall be
obligated under Section 5 hereof to pay any Expenses of any Proceeding against
Indemnitee, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election to do so.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Corporation,
the Corporation will not be liable to Indemnitee under this Agreement for any
fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his or
her counsel in any such Proceeding, at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Corporation, or (B) Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Corporation and the Indemnitee in the conduct
of such defense or (C) the Corporation shall not, in fact, have employed counsel
to assume the defense of such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation.

 

6

--------------------------------------------------------------------------------


 

10.           Attorneys’ Fees.  In the event that Indemnitee or the Corporation
institutes an action to enforce or interpret any terms of this Agreement, the
Corporation shall reimburse Indemnitee for all of the Indemnitee’s reasonable
fees and expenses in bringing and pursuing such action or defense, unless as
part of such action or defense, a court of competent jurisdiction determines
that the material assertions made by Indemnitee as a basis for such action or
defense were not made in good faith or were frivolous.

 

11.           Continuation of Obligations.  All agreements and obligations of
the Corporation contained herein shall continue during the period the Indemnitee
is a director or officer of the Corporation, or is or was serving at the request
of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that Indemnitee served in any capacity referred
to herein.

 

12.           Successors and Assigns.  This Agreement establishes contract
rights that shall be binding upon, and shall inure to the benefit of, the
successors, assigns, heirs and legal representatives of the parties hereto.

 

13.           Non-exclusivity.

 

a.             The provisions for indemnification and advancement of expenses
set forth in this Agreement shall not be deemed to be exclusive of any other
rights that the Indemnitee may have under any provision of law, the
Corporation’s Articles of Incorporation or Bylaws, the vote of the Corporation’s
stockholders or disinterested directors, other agreements or otherwise, both as
to action in his or her official capacity and action in another capacity while
occupying his or her position as a director or officer of the Corporation.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity.

 

b.             In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expand the right of a California
corporation to indemnify its officers and directors, the Indemnitee’s rights and
the Corporation’s obligations under this Agreement shall be expanded to the full
extent permitted by such changes.  In the event of any changes in any applicable
law, statute or rule, which narrow the right of a California corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

14.           Effectiveness of Agreement.  This Agreement shall be effective as
of the date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Corporation, or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.

 

7

--------------------------------------------------------------------------------


 

15.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law.  The Corporation’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement.  The provisions of this Agreement shall be severable
as provided in this Section 15.  If this Agreement or any portion hereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee to the full extent permitted
by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

 

16.           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of California, except to the extent
federal law is applicable.  To the extent permitted by applicable law, the
parties hereby waive any provisions of law which render any provision of this
Agreement unenforceable in any respect.

 

17.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.

 

18.           Mutual Acknowledgment.  Both the Corporation and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors and officers under
this Agreement or otherwise.  Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Corporation’s
right under public policy to indemnify Indemnitee.

 

19.           Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

 

20.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

21.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the day and year set forth above.

 

 

 

HEMACARE CORPORATION

 

 

 

 

 

 

 

By

/s/ Julian Steffenhagen

 

 

15350 Sherman Way, Suite 350

 

 

Van Nuys, CA 91406

 

INDEMNITEE:

 

 

John Doumitt

 

 (Type Name)

 

 

 

 

 

 /s/ John Doumitt

 

  (Signature)

 

 

 

 

 

   (Address)

 

 

9

--------------------------------------------------------------------------------
